DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-29, 31-33, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 2007/0260984) in view of Miller (US 2004/0175039).
(Examiner notes that “As used herein, the term "emoji" refers to ideograms, smileys, pictographs, emoticons, and other graphic characters/representations that are used in place of textual words or phrases.” (see applicant’s specification))
Claim 21, 31, and 41:  Marks discloses a system (Fig. 1), method thereof, and non-transitory computer readable medium (memory (122) of Fig. 1) including instructions encoded thereon to be executed by a processor (Fig. 1, ¶ 30) to implement the method for generating emoji models based on user facial features, the method comprising: capturing a plurality of images of a user, the images captured by a camera at determined times during gameplay (¶ 30, 41, 43, 60, 63); and distributing an modified/adjusted emoji (avatar) created from the capture of a plurality of images of a user over a communication channel to one or more recipients associated with a current session of the user (Abstract, ¶ 30, 32, 35-36, 41, 43, 60, 63).
Marks teaches the above, but lacks explicitly suggesting extracting one or more facial feature landmarks detected within each captured image based on facial recognition of one or more facial features of the user; tracking a position of each of the facial features landmarks in each captured image, wherein a set of positions of the facial feature landmarks correspond to a facial expression in the captured image; mapping the tracked facial feature landmarks to a model emoji, wherein the model emoji is associated with the corresponding facial expression; adjusting one or more portions 
Claims 22 and 32: Marks teaches determining the times based on a gameplay status of the user, wherein the gameplay status includes at least one of a change in number of points, a total number of points, gameplay achievements, or gameplay milestones (Fig. 10, ¶ 33, 58 (RTE – which include capture of user images is triggered during gameplay achievements or milestones), 60-63).
Claims 23 and 33:  Marks teaches determining the times based on detecting one or more triggers that include at least one of controller input, audio signal, and detected gesture (abstract, ¶ 40, 63, the cited portions teach that a controller input or audio signal input is used to determine when RTE or real time effects are applied, such RTE include capturing images of the user either automatically or manually which implies that the user manually sets when the images are captured via at least controller input or audio signal input).  
Claims 25-26 and 35-36:  Marks in view of Miller teaches wherein the facial feature landmarks are defined as one or more specific points of the facial features (include at least one of edges of eyes, nose, lips, chin, or ears) that correspond to assigned/convey emotions associated with the corresponding facial expression (Miller - ¶ 65-66, the facial features landmarks are points that represent the edges of the eyes, nose, lips, chin, or ears as illustrated in Figs. 3a-b, wherein such points determine the emotion of the facial expression).
Claims 27-28 and 37-39:  Marks in view of Miller teaches comprising identifying a set of weights for the facial features of the user, wherein the set of weights correspond to 
Claims 29 and 40:  Marks in view of Miller teaches distributing the adjusted model emoji includes inserting the adjusted model emoji within text-based communication (Marks – Figs. 8-9, ¶ 58-59, note the RTE includes the adjusted model emoji of Marks in view of Miller).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 2007/0260984) in view of Miller (US 2004/0175039), and in further view of Prokopenya (US 2019/0065835).
Claim 30:  Marks in view of Miller teaches the above, but lacks explicitly suggesting mapping vectors of the facial features of the corresponding facial expression in a vector-space, and assigning the corresponding facial expression to an emotion based on a proximity of the mapped facial expression vectors to vectors associated with the emotion.  Marks at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Prokopenya teaches a similarly structured system, wherein the system mapping vectors of the facial features of the corresponding facial expression in a vector-space, and assigning the corresponding facial expression to an emotion based on a .

Allowable Subject Matter
Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715